Citation Nr: 1218849	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-30 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a disability manifested by deteriorated eyesight.

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected osteoarthritis, status post lateral meniscectomy due to a left knee injury.

3.  Entitlement to an evaluation in excess of 10 percent for the service-connected lumbosacral spondylosis and spinal canal stenosis, status post laminectomy. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from September 1973 to September 1993.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.


REMAND

Prior to adjudication of the claims on appeal, additional development is necessary.  See 38 C.F.R. § 19.9 (2011).

First, while assisting in the development of the claims for evaluations in excess of 10 percent for left knee and spine disabilities, the RO afforded the Veteran an examination of his left knee and back under 38 U.S.C.A. § 5103A (West 2002).  

The report of that examination, which was conducted in January 2009, is found to be inadequate to decide these claims.  According to the VA and private medical evidence recently submitted, his left knee disability and back have worsened since that examination.  

Specifically, in January 2010, the Veteran underwent left knee surgery, including an arthroscopic partial left medial meniscectomy and chondroplasties of the left patellofemoral joint, lateral compartment and medial femoral condyle.  

In January 2012, a private orthopedist indicated that, despite the surgery, the Veteran still had ongoing knee problems and end stage degenerative arthritis that necessitated a total knee arthroplasty.  He also indicated that the severity of the Veteran's left knee disability caused problems with any type of employment requiring the Veteran to be on his feet.  

In January 2012, a private anesthesiologist submitted a letter indicating that the Veteran's lumbar spine disability rendered him disabled from applicable occupations.  Private treatment records confirmed that the Veteran's lumbar spine disability was progressing and involved degenerative disc disease.

In addition, in his report, the VA examiner did not include all findings necessary to rate the Veteran's left knee and back disabilities.  For instance, he noted no instability of the left knee, but did not explain why, given a stable knee, VA issued the Veteran, and the Veteran required, a left knee brace.  

In addition, during the course of the appeal, the Veteran reported flare-ups of left knee and back symptoms, but the VA examiner did not address the extent to which the Veteran's ability to function, including with regard to range of motion, is additionally limited during such flare-ups.  

Finally, despite evidence of record showing that the Veteran's left knee and back disabilities interfered with his employment, the VA examiner offered no opinion on the matter. 

Second, the Veteran has raised claims for increased evaluations on an extraschedular basis and a total disability evaluation based on individual unemployability by reason of service-connected disability, both components of the claims for increased evaluations now on appeal.  To date, however, the Veteran has not submitted employment information to support his assertion that his left knee and back disabilities interfere with his employability and the RO has not informed him that it is his responsibility to do so.  

Third, under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The evidence of a link between a current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  

The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

In this case, an examination in support of the Veteran's claim for service connection for deteriorated eyesight is necessary.  The service treatment records establish that, during service, the Veteran once sought treatment for a white spot on his eye and later began wearing glasses.  

The Veteran attributes his decrease in visual acuity to his service.  He contends that, one year during service, he had 20/20 vision and the next, he needed glasses.  He claims that, since then, he has undergone eye tests every two years, which show that his eyesight was gradually worsening.  His assertions represent continuity of lay observable symptomatology, the etiology of which must be addressed.   

Accordingly, the appeal is REMANDED to the RO for the following action:

1.  The RO should take appropriate action to inform the Veteran by letter that he is responsible for submitting employment information to support his assertion that his left knee and back disabilities interfere with his employability. 

2.  The RO then should arrange for the Veteran to undergo a VA examination to determine the nature and likely etiology of the claimed condition manifested by deteriorated eyesight.  The claims file should be made available to the examiner who should confirm in his written report that he conducted a thorough review of the entire record.  The examiner should informed that certain symptoms, including difficulty seeing, are capable of lay observation and that any opinion provided on etiology should contemplate such symptoms.  The examiner should conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) record the Veteran's pertinent medical history, including when he first began experiencing difficulty seeing;  

b) opine whether the Veteran has an eye disorder manifested by deteriorated eyesight that is related to his active service, including the documented in-service white spot in the eye and decreased visual acuity requiring glasses;  

c) indicate whether the disorder represents a congenital or developmental defect;  

d) if so, opine whether the Veteran has additional disability due to in-service injury superimposed upon the congenital or developmental defect;  

e) provide detailed rationale, with specific references to the record, for the opinions expressed; and   

f) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  The RO should also take steps to afford the Veteran a VA examination to ascertain the current severity of the service-connected left knee and back disabilities.  The claims folder should be made available to the examiner so that he/she can review all pertinent documents therein and to confirm in his written report that he conducted such a review.  The examiner also should be advised that the Veteran is competent to describe lay-observable symptoms he is experiencing, such as pain, instability and weakness, and report whether and how frequently these symptoms flare up and that any medical opinion provided should contemplate the reported symptoms and flare-ups.  All indicated studies should be performed and the examiner then should proceed according to the following instructions.  

a) record in detail the Veteran's history of left knee and back symptoms, including, if appropriate, instability and pain, and flare-ups thereof;

b) diagnose all left knee and back disabilities shown to exist, including, if appropriate, degenerative disc disease;

c) note and describe the severity of all associated left knee and back symptoms;

d) specifically indicate whether the Veteran has left knee instability and, if not, explain why he needs a brace to ambulate;

e) assuming the credibility of the Veteran's description of flare-ups of left knee and back symptoms, indicate whether and to what extent, during such flare-ups, the Veteran's left knee and back motion is additionally limited; 

f) determine whether the Veteran's left knee disability involves nerve damage and, if so, characterize such damage as mild, moderate or severe; 

g) indicate whether the Veteran has neurological deficits associated with his back disability;

h) opine whether the left knee disability or back disability, alone, causes marked interference with employment;

i) also opine whether the left knee and back disabilities, considered in conjunction with all other service-connected disabilities, render the Veteran unable to secure and/or follow substantially gainful employment; 

j) provide detailed rationale, with specific references to the record, for the opinions expressed; and   

k) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

4.  The RO also should review the examination reports to ensure that they include all requested information so that they can be returned to the examiner for correction.  

5.  After completing all indicated development, the RO should readjudicate these claims based on all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.     

The Board intimates no opinion as to the ultimate disposition in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  

These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


